DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim1 is objected to because of the following informalities:  Claim 1 recites “the connector,” and should recite “the male connector” for clarity and consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "at least one additional aperture" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 does not further limit the claim recitation of the attachment device because claim 10 recites the limitation of claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien (U.S. 2006/0080812).
As for Claim 1, O’Brien discloses an invention comprising:
a seatbelt male connector (285), wherein the connector is sized to be received by a female seatbelt connector;

2} The seatbelt indicator clip of claim 1, further comprising a planar body (body of 240), wherein the body has a protrusion (285) which is the seatbelt male connector.
3) The seatbelt indicator clip of claim 2, wherein the attachment device is secured to the planar body (see Fig. 3).
4) The seatbelt indicator clip of claim 1, wherein the attachment device is a tension loaded securement clip (235).
5) The seatbelt indicator clip of claim 1, wherein the attachment device is a magnet (385).
6} The seatbelt indicator clip of claim 1, wherein the attachment device is a tension loaded securement clip with a magnet attached to one side of the tension loaded securement clip (see Fig. 3).
7) The seatbelt indicator clip of claim 2, further comprising at least one additional aperture (aperture in 285) located through the planar body.
8) The seatbelt indicator clip of claim 2, wherein the planar body is made from metal (see para [0165]).
9} The seatbelt indicator clip of claim 2, wherein the planar body is made from plastic (see para [0165]).

Claim(s) 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al (U.S. Patent No. 10,737,615).
As for Claim 1, Moore discloses an invention comprising:
a seatbelt male connector (141), wherein the connector is sized to be received by a female seatbelt connector;
an attachment device (101) secured to the male connector.

3) The seatbelt indicator clip of claim 2, wherein the attachment device is secured to the planar body (see Fig. 5).
4) The seatbelt indicator clip of claim 1, wherein the attachment device is a tension loaded securement clip (see Col. 3 lines 33-40).
5) The seatbelt indicator clip of claim 1, wherein the attachment device is a magnet (112).
6} The seatbelt indicator clip of claim 1, wherein the attachment device is a tension loaded securement clip (111) with a magnet (112) attached to one side of the tension loaded securement clip (see Fig. 4).
7) The seatbelt indicator clip of claim 2, further comprising at least one additional aperture (aperture in rear of 141) located through the planar body.
10} A seatbelt indicator clip, the clip consisting of:
a planar body (body of 141), wherein the planar body has a protrusion (protrusion of 141) extending from one side;
wherein the protrusion is a seatbelt male connector (see Fig. 5), wherein the seatbelt male connector is sized to be received by a seatbelt female connector;
the planar body has an attachment device (101) secured thereto, wherein the attachment device is a tension loaded securement clip (111) having a magnet (112) attached thereto.
11} The seatbelt indicator clip of claim 10, wherein the attachment device is secured to the planar body (see Fig. 5).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (U.S. Patent No. 10,737,615).
Moore discloses the claimed invention except for explicitly reciting wherein the planar body is made from metal or plastic.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the planar body of metal or plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677